Citation Nr: 0727846	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-30 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability 
and, if so, whether service connection is warranted.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The veteran had active duty service from April 1972 to 
November 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which it was 
determined that new and material evidence was not received to 
reopen a previously denied claim for service connection for a 
right knee disability. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a right knee disability, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a right knee 
disability, based on de novo review, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.   


FINDINGS OF FACT

1.  In a March 1995 decision, the RO denied the appellant's 
claim to service connection for his right knee disability on 
the basis that there was no evidence that the veteran had a 
current right knee disability.

2.  Evidence received since the March 1995 RO decision 
relates to unestablished facts (current medical findings of a 
right knee disorder) necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating a claim for 
a right knee disorder.   




CONCLUSION OF LAW

Evidence received since the March 1995 RO decision is new and 
material and a claim for service connection for a right knee 
disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  Given the favorable action taken 
below, no further discussion of the VCAA is required at this 
point is required.

Analysis

By way of a March 1995 decision, the RO denied service 
connection for a right knee disability, in part on the basis 
that there was no currently diagnosed right knee disorder.  
The veteran did not perfect an appeal, and the March 1995 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2006).

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

The regulation which defines "new and material evidence" 
(found at 38 C.F.R. § 3.156(a)), was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the 
revised definition, "new evidence" means evidence not 
previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the March 1995 denial 
includes private medical records and service medical records.  
Service medical records contain multiple complaints of right 
knee problems and a November 1973 diagnosis of internal 
derangement of the right knee.  1991 to 1994 Private medical 
records indicate the veteran occasionally complained of pain 
in his right leg.  

The evidence received since the March 1995 denial includes 
2002 and 2003 private medical records and 2001 and 2002 VA 
treatment records.  Both sets of medical records primarily 
concerned non-knee related health problems.  However, 
December 2002 VA treatment records note pain and crepitence 
in the veteran's right knee and an assessment of degenerative 
joint disease.  September 2002 private medical records 
briefly refer to the veteran's right knee pain and note that 
he wears a knee brace.  The evidence received after the March 
1995 denial, indicates that veteran currently has a right 
knee disability.   

As this new evidence shows evidence of a current right knee 
disability, and this element (current diagnosed disability) 
was apparently lacking in the previous denial, the Board 
finds that the evidence is material and raises a reasonable 
possibility of substantiating his claim of entitlement to 
service connection for a right knee disability.  As such, the 
evidence received since the March 1995 rating decision is new 
and material as contemplated by 38 C.F.R. § 3.156(a), and 
provides a basis to reopen the veteran's claim of entitlement 
to service connection for a right knee disability.  
38 U.S.C.A. § 5108.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a right knee disorder 
may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability.  The appeal is granted to this extent 
only.  


REMAND

In the present case, the Board finds that it is necessary to 
remand to the AMC/RO for a VA examination to determine the 
precise diagnosis and the likely etiology of the veteran's 
current right knee disability.  See 38 C.F.R. § 3.159(c)(4).

As a matter of background, the veteran's 1972 examination 
prior to induction did not reveal any right knee problems.  
Service medical records clearly show that the veteran was 
treated multiple times for problems with his right knee, 
including internal derangement of the right knee.  The 
November 1973 report of an inservice Medical Board indicated 
that the veteran's right knee problem existed prior to 
service.    

When the RO denied the veteran's claim for service connection 
in March 1995, the RO denied service connection for lack of 
any diagnosed disability.  There is no indication in the 
record that the RO ever considered the issue of whether the 
veteran had a pre-service right knee disorder, and whether 
any pre-service right knee disorder was aggravated by 
service.  These matters must be addressed when the claim is 
readjudicated.  

The Board notes that recent records do show a current right 
knee problem.  Specifically, December 2002 VA treatment 
records note pain and crepitence in the right knee and 
include an assessment of degenerative joint disease.  
September 2002 private medical records refer to the veteran's 
right knee pain and note that he wears a knee brace.  It is 
unclear as to whether the veteran's current right knee 
problems are related to problems shown during service.  The 
Board finds that a VA examination is necessary to determine 
the current diagnosis of the veteran's right knee condition 
and the likely etiology of that condition.  The examiner 
should also be asked to provide opinions on whether the 
veteran had a pre-service right knee problem that may have 
been aggravated by service.  

Prior to the examination copies of all outstanding pertinent 
medical records should be obtained and added to the claims 
file.   

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the 
RO should attempt to obtain copies of 
any outstanding pertinent records of VA 
or private medical treatment or 
examination pertaining to the veteran's 
right knee.  Copies of any records of 
pre-service treatment for right knee 
problems should also be sought.  

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and likely etiology of his 
current knee disability.  His claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
Any indicated studies must be 
completed.  The examiner should examine 
the veteran, review the record (noting 
the veteran's examination prior to 
entrance, the records of treatment for 
right knee problems in service, and the 
Medical Board report), and provide a 
diagnosis for the veteran's current 
right knee disability.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
any right knee disability currently 
diagnosed is related to (either due to 
or aggravated by) service/injuries 
therein, as opposed to some other 
cause.  In so doing, the examiner 
should make a finding as to the 
likelihood that the veteran had a right 
knee problem prior to service and as to 
the likelihood that any such right knee 
problem was exacerbated by service 
beyond normal progression.  The 
examiner should provide a complete 
rationale for any opinion offered.    
	
The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; 
"less likely" weighs against the claim.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record on a de novo 
basis, and readjudicate the claim for 
service connection on both a direct 
basis and on the basis of aggravation 
of a pre-service condition.  If any 
benefit requested on appeal is not 
granted, the RO should issue a 
supplemental statement of the case, 
which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the 
evidence added to the record since the 
August 2004 supplemental statement of 
the case.  A reasonable period of time 
for a response should be afforded.

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of 
Veterans' Appeals



 Department of Veterans Affairs


